UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                           MONEY JUDGMENT
ABDULAI KENNEDY SAAKA,
    a/k/a "Kenny,"                                         S2 19 Cr. 462      (KPF)

                            Defendant.

                                     -   -   -   -    X


               WHEREAS,     on or about          June 25,      2019,      ABDULAI     KENNEDY

SAAKA, a/k/a "Kenny" (the "defendant"), among others, was charged

in two counts of a nine-count Superseding Indictment,                            S2 19 Cr.

4 62   (KPF)    (the    "Indictment") ,          with     conspiracy     to   commit       money

laundering, in violation of Title 18, United States Code, Section

1956(h)    (Count Eight); and money laundering, in violation of Title

18, United States Code, Section 1956 (Count Nine);

               WHEREAS, the Indictment included a forfeiture allegation

as to Counts Eight and Nine of the Indictment, seeking forfeiture

to the United States,             pursuant to Title 18,               United States Code,

Section    982 (a) ( 1) ,   of    any and all             property,    real   or personal,

involved in the offenses alleged in Counts Eight and Nine of the

Indictment, and any property traceable to such property;

               WHEREAS, on or about January 8, 2020, the defendant pled

guilty    to    Count     Eight    of    the         Indictment,   pursuant     to     a    plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count Eight of the Indictment
and agreed to forfeit,     pursuant to Title 18, United States Code,

Section 982{a) (1), a sum of money equal to $15,000 in United States

currency, representing property involved in the offense charged in

Count Eight of the Indictment;

           WHEREAS, the defendant consents to the entry of a money

judgment   in   the   amount   of    $15,000    in   United   States   currency

representing the amount of property involved in the offense charged

in Count Eight of the Indictment; and

            WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,             the property involved in the

offense charged in Count Eight of the Indictment cannot be located

upon the exercise of due diligence.

           IT IS HEREBY STIPULATED AND AGREED, by and between the

United States    of America,        by its   attorney Geoffrey S.       Berman,

United States Attorney, Assistant United States Attorney, Jonathan

E.   Rebold of counsel,    and the defendant,         and his counsel,     Sean

Maher, Esq., that:

           1.    As a result of the offense charged in Count Eight

of the   Indictment,    to which the defendant pled guilty,            a money

judgment in the amount of $15,000 in United States currency (the

"Money Judgment"), representing the amount of property involved in

the offense charged in Count Eight of the Indictment,                  shall be

entered against the defendant.
                 2.         Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal          Procedure,           this        Consent         Preliminary     Order    of

Forfeiture/Money Judgment is final as to the defendant,                               ABDULAI

KENNEDY SAAKA,              and shall be deemed part of the sentence of the

defendant,        and shall be included in the                      judgment of conviction

therewith.

                 3.         All   payments     on    the    outstanding       money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail                  to    the    United States Attorney's Office,

Southern         District         of   New     York,       Attn:    Money     Laundering   and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

                 4.         The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and        the    United    States       shall    have     clear   title   to   such

forfeited property.

                 5.         Pursuant to Title 21,           United States Code,        Section

853 (p),    the        United States          is    authorized to       seek forfeiture      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.
            6.      Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal    Procedure,        the    United        States     Attorney's      Office      is

authorized to conduct any discovery needed to identify, locate or

dispose     of      forfeitable            property,         including      depositions,

interrogatories,          requests    for    production        of   documents     and    the

issuance of subpoenas.

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order          of    Forfeiture/Money          Judgment,    and    to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of     the     Coprt     shall     forward      three

certified        copies     of      this      Consent        Preliminary        Order     of

Forfeiture/Money          Judgment    to     Assistant       United    States     Attorney

Alexander    J.     Wilson,      Co-Chief       of     the    Money      Laundering      and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
               9.   The   signature    page   of   this   Consent       Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which toge~her will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:                                                       1/f h~o
                                                          DATE
                                      Attorney
          One St. Andrew's Plaza
          New York, NY 10007
          (212)637-2512

ABDULAI KENNEDY SAAKA


By:   «
                                                          I _ 'ff _   2-0 "2..--0
          ABDULAI KENNEDY SAAKA                           DATE



By:
          SEAN~ER,    ESQ.
          Attorney for Defendant
          The Law Offices of Sean M. Maher, PLLC
          233 Broadway, Suite 820
          New York, NY 10279

SO ORDERED:

      Kfl~ fl@ Cl fitAA '-
HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE
